Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 4/26/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-4 are allowed because the prior art of record fails to disclose that: 
-a first p-type transistor and a first n-type transistor each of which receives an input signal at one of source or drain and is connected to the first node at the other of source or drain, and a second p-type transistor and a second n-type transistor each of which is connected to the first node at one of source or drain, and  the first and second p-type transistors and the first and second n-type transistors are vertical nanowire (VNW) FETs and are connected to the first node at their top electrodes as combined in claim 1.  

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842